[Cite as State v. Hinckley, 2020-Ohio-6689.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                 :     JUDGES:
                                               :     Hon. William B. Hoffman, P.J.
        Plaintiff - Appellee                   :     Hon. Craig R. Baldwin, J.
                                               :     Hon. Earle E. Wise, J.
-vs-                                           :
                                               :
MARK HINCKLEY,                                 :     Case No. 20-COA-020
                                               :
        Defendant - Appellant                  :     OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Ashland Municipal
                                                     Court, Case No. 19CRB00147




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    December 11, 2020




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

RICHARD P. WOLFE                                     KAREN DESANTO-KELLOGG
Director of Law                                      432 Center Street
1213 E. Main Street                                  Ashland, Ohio 44805
Ashland, Ohio 44805
Ashland County, Case No. 20-COA-020                                                 2



Baldwin, J.

       {¶1}   Appellant, Mark A. Hinckley, appeals the decision of the Ashland Municipal

Court finding him guilty of a violation of R.C. 2917.11(A)(4), Disorderly Conduct, a minor

misdemeanor. Appellee is the State of Ohio.

                       STATEMENT OF FACTS AND THE CASE

       {¶2}   Hinckley owns and operates a truck towing and repair company that shares

a driveway with Truck Pro, a company managed by Geremy Carruthers. These parties

also share responsibility for maintenance of the driveway. Following a heavy snowfall,

Carruthers had snow cleared from Truck Pro’s loading dock. Hinckley complained that

Carruther’s obstructed the shared driveway with snow and insisted that it be moved.

Carruthers refused and Hinckley moved the snow back to the front of Truck Pro’s loading

dock. Carruther's reported the obstruction to the Ashland County Sherriff's office and

they responded, ultimately leading to charges against Hinckley.

       {¶3}   Hinckley's business and the neighboring business, Truck Pro, share a

common driveway and have divided responsibility for maintenance of the driveway.

Hinckley is responsible for maintenance of the northeast portion of the drive and Truck

Pro maintains the southern portion of the drive. While the agreement is not part of the

record, we imply from the record that the duty of maintenance includes the obligation to

remove obstructions created by snowfall.

       {¶4}   Hinckley uses the shared drive for ingress and egress of large semi-trucks

as well as the towing of disabled semi-trucks to be repaired at his facility. Truck Pro also

uses the drive to reach the business as well as accepting regular deliveries of automotive

parts, unloaded at a dock that is near the shared driveway.
Ashland County, Case No. 20-COA-020                                                  3


       {¶5}   On Monday, January 21, 2019, after a weekend of heavy snowfall,

Carruthers, manager of Truck Pro, found the loading dock obstructed with snow. He

cleared the snow from the dock and moved it to the side of his building in the vicinity of

the shared drive.

       {¶6}   After he had moved the snow, Hinckley approached him and insisted that

the snow was obstructing his access and that it must be moved. Carruthers refused to

move the snow. Hinckley moved the snow back to its original location in front of Truck

Pro’s loading dock, obstructing access to the dock. Carruthers recorded Hinckley moving

the snow with his cell phone. Carruthers then called the Ashland County Sheriff's Office

for assistance.

       {¶7}   Deputy Rick Kinter responded to the call and spoke with Hinckley and

Carruthers. Hinckley claimed that Carruthers had blocked access to his business with

the snow and that he moved it back to where it was originally located. Deputy Kinter

determined that the access had not been blocked based upon his observation of the

tracks from the vehicle used to move the snow and the photographs and video provided

by Carruthers. He told Hinckley that he did not believe the access had been blocked and,

even if it had, he should have moved the snow to a different location and not in front of

the loading dock. Deputy Kinter asked Hinckley to move the snow from in front of the

dock "two or three times" and Hinckley refused. When Deputy Kinter told Hinckley that

he would cite him for disorderly conduct, Hinckley "pretty much told [him] start writing.”

       {¶8}   Deputy Kinter charged Hinckley with a violation of R.C. 2917.11(A)(4) which

prohibits a person from “recklessly [causing] inconvenience, annoyance, or alarm to

another by * * * [h]indering or preventing the movement of persons on a public street,
Ashland County, Case No. 20-COA-020                                                4


road, highway, or right-of-way, or to, from, within, or upon public or private property, so

as to interfere with the rights of others, and by any act that serves no lawful and

reasonable purpose of the offender."

      {¶9}   The charges were presented at a bench trial conducted on March 1, 2019

in Ashland County Municipal Court before a magistrate. The state offered the testimony

of Carruthers and Deputy Kinter as well as photographs of the scene and the video

recording made by Carruthers. Hinckley offered no evidence, but moved for dismissal

arguing that the state failed to prove that Hinckley acted recklessly and that Hinckley's

actions did not result in "actual hindrance or prevention of movement at that time." The

Magistrate took the matter under advisement and issued his decision on March 6, 2019.

      {¶10} The Magistrate found that "all elements for a violation of O.R.C.

2917.11A(4) have been proven beyond a reasonable doubt and recommends that

Defendant be found guilty of the violation as charged." Hinckley filed objections to the

Magistrate's decision claiming that the Magistrate erred by excluding relevant and

probative testimony, that his decision was not supported by the evidence and that the

award of restitution was not supported by competent credible evidence.

      {¶11} The trial court rejected the objections on May 14, 2020 finding that Hinckley

"was not prevented from asking any questions nor was he prevented from presenting

relevant testimony," that Hinckley did "hinder" the use of the dock and that the objection

to restitution was waived as no objection was made at trial. The court imposed a fine of

$150.00 and ordered Hinckley to pay restitution in the amount of $250.00.

      {¶12} Hinckley filed a notice of appeal and submitted two assignments of error:
Ashland County, Case No. 20-COA-020                                                  5


       {¶13} “I. APPELLANT'S CONVICTION FOR DISORDERLY CONDUCT WAS

AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

       {¶14} “II. THE COURT ERRED IN EXCLUDING RELEVANT EVIDENCE AT

TRIAL.”

                                STANDARD OF REVIEW

       {¶15} In his first assignment of error, Hinckley argues that the conviction was

against the manifest weight of the evidence, but the argument offered intermingles an

argument that the conviction was supported by insufficient evidence and that the

conviction was against the manifest weight of the evidence. Under the circumstances

and in the interest of justice, we will consider both arguments despite the fact the

assignment of error asserts only that the conviction was against the manifest weight of

the evidence.

       {¶16} In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’ ” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678

N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

       {¶17} An appellate court's function when reviewing the sufficiency of the evidence

is to determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime
Ashland County, Case No. 20-COA-020                                                6


proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus (1991).

                                        ANALYSIS

                                            I.

      {¶18} Hinckley was charged with a violation of R.C. 2917.11(A)(4) when the

Deputy concluded that he "recklessly cause[d] inconvenience, annoyance, or alarm to

another by * * *[h]indering or preventing the movement of persons on a public street, road,

highway, or right-of-way, or to, from, within, or upon public or private property, so as to

interfere with the rights of others, and by any act that serves no lawful and reasonable

purpose of the offender."    Hinckley contends the record does not contain sufficient

evidence to support the conviction for two reasons. First, in the context of this case, he

claims the statute requires proof that Truck Pro's delivery trucks attempted to access the

loading dock and were hindered or prevented from accessing the dock. Because the

record shows that no truck was prevented or hindered from accessing the dock, the court

erred by not dismissing the charge.

      {¶19} Hinckley also contends that his moving the snow to the front of Truck Pro’s

loading dock was a "lawful and reasonable purpose" and a second reason to dismiss the

charge.

      {¶20} The evidence that the loading dock was blocked by the snow "replaced" by

Hinckley was confirmed by Carruthers and Deputy Kinter. Hinckley admitted to the

Deputy that he had moved the snow to that location and that he would not move it to any

other location despite several requests by Deputy Kinter. With approximately five feet of

snow piled in front of the dock, Truck Pro was hindered and prevented from exercising
Ashland County, Case No. 20-COA-020                                                     7


his right to use his property and, as a result was inconvenienced, annoyed and likely

alarmed that his neighbor would commit such an act.

       {¶21} Hinckley argues that the state must provide evidence that that vehicle

attempted to use the dock to prove that his actions hindered or prevented movement so

as to interfere with the rights of others. Hinckley provides no authority for his interpretation

and we are unwilling to adopt it. While a thwarted attempt to reach the dock would be

evidence that Hinckley had committed the charged offense, the uncontradicted evidence

that the dock was unreachable by any vehicle is sufficient to fulfill that element of the

offense. Hinckley's actions hindered or prevented the use of the dock, interfering with

Truck Pro's right to use the dock thus causing inconvenience, annoyance and alarm to

Truck Pro and its staff.

       {¶22} We also reject Hinckley’s assertion that he moved the snow to the front of

the dock to serve a “lawful and reasonable purpose” and that the charge should be

dismissed. The record contained sufficient evidence to support a conclusion, beyond a

reasonable doubt, that Hinckley’s access was not affected by the snow that he moved to

the front of his neighbors dock. He was not maintaining the easement by moving the

snow to that particular location, as the evidence demonstrated that he had other options

to dispose of the snow. When the Deputy requested that he move the snow to a different

location he did not claim that he had no space to relocate it, he simply refused to move it,

even in response to the Deputy’s warning that he would be cited for his actions.

       {¶23} We hold that the record lacks evidence that Hinckley’s actions served a

“lawful or reasonable purpose” sufficient to excuse his violation of the Revised Code.
Ashland County, Case No. 20-COA-020                                                  8


       {¶24} We find that the holding of the trial court is supported by sufficient evidence

and is not against the manifest weight of the evidence. The first assignment of error is

overruled.

                                             II.

       {¶25} Hinckley claims in this second assignment of error that the trial court erred

by excluding relevant evidence, but he does not provide a clear description of the

evidence excluded. We have reviewed the record and find that no evidence offered by

Hinckley was excluded.

       {¶26} Hinckley contends his "attorney was attempting to elicit testimony about

Deputy Kinter's observations regarding whether or not there was an alternative route for

trucks to enter Truck Pro's loading dock, when the Magistrate objected to this line of

questioning as irrelevant." He cites to the exchange between counsel and the Magistrate

in support of his contention that relevant and admissible evidence was excluded. The

portion of the transcript not cited in Hinckley’s brief reveals the flaw in his argument. The

balance of the exchange between the Magistrate and counsel shows that Hinckley was

permitted to continue his questioning of the Deputy and that no evidence was excluded:



       THE COURT: That has nothing to do with it, I think it has everything to do

       with him moving snow from where it was and dumping it in front of the dock.

       I mean he could have moved it anywhere, he could have moved it -- if he, if

       he was anxious to move it, he could have moved it anywhere, but to me

       we're limited to, when he takes that snow and dumps it in front of the dock,

       is he guilty, is he guilty and I don't know whether he is or not, I'm going to
Ashland County, Case No. 20-COA-020                                                 9


     do a little research on this, but when -- forget all the maintenance of the, the

     easement, when he did what he did, was that disorderly, does that

     constitute disorderly conduct?

     MR. KELLOGG: Okay.

     THE COURT: So I think some of these questions are irrelevant, but I'm

     going to let you go, the next objection comes from the other side if they want

     to do it, go ahead.

     Q         How many feet wide was the loading dock, do you know?

     A         I don't know.

     Q         Okay. And are you aware if the Sheriff's been out there before to

     deal with this situation?

     MR. HUNTER: I'm going to object as to relevance.

     THE COURT: Overruled.

     Q        Are you aware if the Sheriff's been out to deal with this in the past?

     A         To deal --

     Q         This, this situation between the two parties?

     A         The snow or just between the two?

     Q         Yes, the, the snow.

     A         Not that I know of, I don't know.

     Q         Okay. And are you aware if Mr. Hinckley's ever been warned

     previously --

     THE COURT: Overruled.

     Q         -- previously about the snow movement?
Ashland County, Case No. 20-COA-020                                             10


      A         I don't, I don't know, no.

      Q         Okay. And did you ever see Mr. Hinckley move the snow at all?

      A         No, he admitted to moving it.

      Q         I understand.

      MR. KELLOGG: Nothing further.



      {¶27} The Magistrate did warn Hinckley’s counsel that the line of question seemed

irrelevant, but he also expressly stated that he would permit the questioning. Counsel

continued the questioning and all objections to his questions were overruled.

      {¶28} Hinckley presented this argument in his objections to the Magistrate’s

decision. The trial court reviewed that objection and concluded Hinckley "was not

prevented from asking any questions nor was he prevented from presenting relevant

testimony" and we must concur. Judgment Order, May 14, 2020, p.2 Docket No. 25.

Because no evidence was excluded, we have nothing to rule upon and the second

assignment of error must be denied.
Ashland County, Case No. 20-COA-020                                           11


      {¶29} The decision of the Ashland County Municipal Court is affirmed.

By: Baldwin, J.

Hoffman, P.J. and

Wise, Earle, J. concur.